Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 11-12, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200083484 A1 (Lee) in view of US 20120320466 A1 (Hung).
Regarding Claims 1, 3-9, 11, 16, and 18, Lee discloses an organic light emitting display device and method for manufacturing the same. The display device disclosed by Lee comprises a substrate, a first buffer layer that exhibits hydrophilic properties, a second buffer layer that exhibits hydrophobic properties, and a plurality of micro-lenses disposed in a plurality of openings in the hydrophobic second buffer layer (Lee, paragraph 0017). The micro-lenses may be considered to be analogous to sub-lens units. Lee also discloses a planarization layer formed over the plurality of micro-lenses (Lee, paragraph 0074), wherein the planarization layer is a polymeric material (Lee, paragraph 0075), and the refractive index of the planarization layer material is different than that of the micro-lenses (Lee, paragraph 0076). Hung teaches a lens device and method of manufacturing the same. The device taught by Hung comprises a transparent substrate (Hung, paragraph 0029), an electrode layer (which may be a metal layer) (Hung, paragraph 0029), a hydrophobic layer over the electrode layer (Hung, paragraph 0036), and a lens unit (Hung, paragraph 0037). The electrode layer has a first opening (Hung, paragraph 0031), which is where the lens unit is positioned (Hung, paragraph 0037 and 0040). The hydrophobic layer has a second opening, which is larger than the first opening (Hung, paragraph 0017). Hung and Lee are analogous art because both references pertain to devices comprising micro-lenses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include the metal layer having an opening taught by Hung between the hydrophilic and hydrophobic layers of the device disclosed by Lee because such a layer separates the hydrophilic and hydrophobic layers, and the opening allows a lens to be formed by self-assembly by using hydrophilic and hydrophobic properties at a hydrophilic-hydrophobic interface (see Hung, paragraphs 0017, 0031, and 0034).
Regarding Claim 12, Lee discloses that the micro-lenses are formed from a hydrophilic polymer (Lee, paragraphs 0071-0072).
Regarding Claim 14, Lee discloses that the polymer that is used for the planarization layer that covers the micro-lenses has a refractive index lower than that of the micro-lenses (Lee, paragraph 0076).
Regarding Claim 19, Lee discloses that insulating layer PAS1 may be a material such as silicon oxide, silicon nitride, or silicon oxynitride (Lee, paragraph 0048). Likewise, similar insulating layers such as PAS2 and PAS3 may also comprise silicon oxide, silicon nitride, or silicon oxynitride (Lee, paragraph 0061 and 0083).
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200083484 A1 (Lee) in view of US 20120320466 A1 (Hung) as applied to claims 1 and 6 above, and further in view of US 20170003585 A1 (Lin).
Regarding Claims 2 and 15, neither Lee nor Hung disclose a pellicle overlapping the substrate of the devices. Lin teaches a mask assembly that includes a mask, a pellicle frame, and a pellicle membrane (Lin, abstract). The assembly taught by Lin mounts a pellicle membrane onto a pellicle frame, which is attached to a substrate for the mask (Lin, paragraph 0024). As stated by Lin, pellicles are commonly used in mask manufacturing to seal the mask and reduce contamination (Lin, paragraph 0010). Lee, Hung, and Lin are analogous art because each reference pertains to optical devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to mount a pellicle to the substrate, as taught by Lin, for the substrate in the device disclosed by Lee (modified to include the teachings of Hung) because a pellicle mounted onto the substrate seals the device and reduces contamination from dust and fine debris (see Lin, paragraphs 0024 and 0010).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200083484 A1 (Lee) in view of US 20120320466 A1 (Hung) as applied to claims 6 and 16 above, and further in view of US 20150309385 A1 (Shu) and US 20190258153 A1 (Nemani).
Regarding Claims 10 and 20, Lee is silent in regards to a metal layer. Hung teaches an electrode layer which may be made of metal (Hung, paragraph 0016), but does not teach that the metal layer comprises chromium or molybdenum. The metal layer in Hung’s device may be aluminum or a transparent metal compound (Hung, paragraph 0029). Shu teaches a display device. The display device taught by Shu includes a metal layer, which may be molybdenum, chromium-molybdenum alloy, aluminum, or an aluminum alloy (Shu, paragraph 0030). Nemani teaches a mask assembly. The mask assembly taught by Nemani comprises a transparent substrate (Nemani, paragraph 0027), a reflective multilayer (Nemani, paragraph 0029), a capping layer (Nemani, paragraph 0030), and an absorber layer (Nemani, paragraph 0031), which are all standard in the art for masks. The absorber layer taught by Nemani may contain metal, with such metals including chromium and chromium-containing compounds (Nemani, paragraph 0031). Lee, Hung, Shu, and Nemani are analogous art because each reference pertains to optical devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use chromium and/or molybdenum, as taught by Shu and Nemani, in the metal layer disclosed by Lee (modified to include the teachings of Hung) because molybdenum and/or chromium are known to be acceptable replacements for aluminum in display devices (Shu, paragraph 0030) and can provide light-shielding properties when used as an absorbing layer material for masks (Nemani, paragraph 0031).
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200083484 A1 (Lee) in view of US 20120320466 A1 (Hung) as applied to claims 12 and 16 above, and further in view of US 20040223071 A1 (Wells).
Regarding Claims 13 and 17, Lee discloses that the micro-lenses comprise a hydrophilic polymer (Lee, paragraph 0071-0072). Lee also discloses that the polymer layer that covers the lenses may be a polyester (Lee, paragraph 0075). However, Lee does not explicitly name polyesters in the examples of hydrophilic polymers used to make the micro-lenses. Hung is also silent in this regard. Wells teaches a multiple micro-lens system for image sensors and/or display units. Wells teaches lenses that can be formed from polymethylmethacrylate, polycarbonate, polyolefin, or polyester (Wells, paragraph 0035). Lee, Hung, and Wells, are analogous art because each reference pertains to devices utilizing lenses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use polyester for the lens, as taught by Wells, in the invention disclosed by Lee (modified to include the teachings of Hung) because polyester is a known equivalent to polymethacrylates (Wells, paragraph 0035), which is a material Lee uses as a hydrophilic polymer for forming lenses (see Lee, paragraph 0072).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737       
12/15/2022